DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 11-12, 15, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-6, 11-12, 15, 17 and 19-21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaoru et al (JP2016-000836) as evidenced by Bolt (5,650,002).
Kaoru sets forth modified titanium dioxide pigments which can be used in printing inks, such as gravure printing inks, which are radiation curable—see abstract and sections [0023and [0045].  Kaoru sets forth silicone dioxide and/or aluminum oxide is oxidized on the surface of porous particles of titanium dioxide of 0.2 to 1.0 microns—see [0009].  

The primary difference is Kaoru does not expressly set forth the DBP oil absorption of said modified pigment being in the range of 150 ml/100 g to 250 ml/100 g.  And since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  Thus it is deemed at least claims 1-5 are found in the teachings of the reference. 
Regarding claims 6-7 and 9, Kaoru sets forth said modified pigments can be used in a printing ink comprising said pigment and an ink resin—see [0023].  Said printing ink may be a gravure printing ink which may be an ultraviolet or an electron beam type curing ink—see [0024] and [0023].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-15 and 17-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani et al (US2009/0136759) in view of Kaoru et al (cited above) as evidenced by Bolt (cited above).
Shintani sets forth active energy (radiation) curable resin compositions for plastic films and plastic labels.  Said compositions can be printed using gravure printing methods.  Said compositions comprise an oxetane compound, an epoxy compound and at least one silicone compound selected from epoxy-modified, fluorine-modified, amino-modified, (meth) acrylic-modified and polyether-modified silicone compounds—see abstract and [0061].  In addition, said compositions can comprise cationic photoinitiators, such as onium salts, such as sulfonium and iodonium salts in amounts from 0.5 to 7 percent of the total composition—see [0054].  Said composition can comprise pigments, wherein Shintani sets forth preferable pigments are white titanium dioxide pigments—see [0056].  Said titanium dioxide can be used in amounts from 20 to 60 percent by weight based on the total composition.  In addition, said compositions can comprise a sensitizer, such as dibutoxyanthracene in amounts from 0.1 to 5 percent by weight based on the total composition—see [0057].  
Per example 1, Shintani sets forth a white ink composition comprising 37 parts of an oxetane compound (oxt-221); 16 parts of an epoxy compound (UVR-6110); 1 part of a silicone compound (C-22-821, fluorine modified silicone); 3 parts of cationic photoinitiator (UVI-6992, triarylsulfonium salt); 1 part sensitizer (dibutoxyanthracene); and 40 parts of a white pigment (titanium dioxide)—see example 1, Table 1.  Said composition comprises a ratio of oxetane to epoxy is ~2:1.  Thus claim 19 is found.  The butoxyanthracene is deemed to read on claims 17.   The 
The primary difference is said compositions do not comprise a modified pigment as instantly claimed.  However, it is known that silica and/or alumina modified titanium dioxide pigments are known colorants in radiation curable type gravure printing ink composition, as set forth by Kaoru et al.  Kaoru sets forth silicone dioxide and/or aluminum oxide is oxidized on the surface of porous particles of titanium dioxide of 0.2 to 1.0 microns, high oil absorption, and a pH of at least 7.  Kaoru sets forth the porous titanium dioxide particles having a pore size in the range of 50 nm to 300 nm by dispersing said particles in water; wet pulverizing, preferably; adjusting the pH to 9 or more to obtain the final slurry comprising the silica and/or alumina coating titanium dioxide is neutralized to a pH in the range from 4.5 to 7—see [0020] and Samples A and B in the examples—see [0028] and [0030].  It is deemed the modified pigment found in sample A and obtained by the process set forth by the overall teachings inherently has a high oil absorption since it is known in the art that titanium dioxide pigments with hydrous silica coatings with high surface area having a high oil adsorption, as espoused in the teachings of Bolt—see Bolt column 1, lines 35-40.  Kaoru sets forth a porous titanium dioxide pigment having a coating layer of silica and/or alumina obtained from methods using hydrous silicone dioxide and /or aluminum oxide in section [0028], Sample A, and the titanium dioxide used in sample A has a specific surface area of 8.1—table 1.  Kaoru does not expressly set forth the DBP oil absorption of said modified pigment being in the range of 150 ml/100 g to 250 ml/100 g.  And since the Patent and Trademark Office is not 
Shintani and Kaoru are analogous art since they are both from the same field of endeavor that is radiation curable compositions for uses as gravure printing inks.  Therefore it would have been within the skill level of an ordinary artisan to use the known modified pigment as set forth by Kaoru in the as the white pigment in the compositions of Shintani with an expectation of obtaining a white printing label ink having excellent hidden payablity, reduction in metal wear of the printing machine and excellent printablity, as espoused by Kaoru et al in absence of evidence to the contrary and/or unexpected results—see [0005] of Kaoru.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7, 10, 16, and 18 of copending Application No. 16/982,076 (US2021/0115276). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to overlap in scope.  Said co-pending application sets forth a gravure ink composition comprising a cationic polymerizable compound comprising an epoxy and oxetane compound; a cationic photoinitiator and a pigment; wherein it can be seen the pigment is intended to be the same pigment set forth in the instant claims, that is  a modified pigment comprising  a pigment and inorganic oxide nanoparticles coated on the surface of said pigment, wherein the pigment has a DBP oil absorption from 150 to 250 ml/100 g, a particle size from 0.1 to 1 micron and a pH from 4.5 to 10.  Additionally, it can be seen the same printing ink is intended to be used the instant applicant from claims 10-13, 15,  and 19-21Thus it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc